Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are allowed.
Claims 9-16 are cancelled.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Filson et al. (U.S. Patent Application: 20140207721) teaches Systems and methods for forecasting events can be provided.  A measurement database can store sensor measurements, each having been provided by a non-portable electronic device with a primary purpose unrelated to collecting measurements from a type of sensor that collected the measurement.  A measurement set identifier can select a set of measurements.  The electronic devices associated with the set of measurements can be in close geographical proximity relative to their geographical proximity to other devices.  An inter-device correlator can access the set and collectively analyze the measurements.  An event detector can determine whether an event occurred.  An event forecaster can forecast a future event property.  An alert engine can identify one or more entities to be alerted of the future event property, generate at least one alert identifying the future event property, and transmit the at least one alert to the identified one or more entities.(See Abstract)

Moon et al.  (U.S. patent Application: 20200327791) teaches A computer-implemented method for generating an automated response to a catastrophic event, that includes (1) analyzing a sample set of 

Trundle et al.  (U.S. Patent Application: 20100289643) teaches Techniques are described for providing remote device (e.g., thermostat, lighting, appliance, etc.) control and/or energy monitoring.  A system monitors sensor data captured by one or more sensors that sense attributes relevant to user presence at one or more monitored properties and status of one or more energy consuming devices associated with the one or more monitored properties.  The system analyzes the monitored sensor data and the monitored device status with respect to a set of one or more rules and performs an operation related to controlling the one or more energy consuming devices based on the analysis of the monitored sensor data and the monitored device status with respect to the set of one or more rules. (abstract).

deCharms et al.  (U.S. Patent Application: 20140368601) teaches In one implementation, a computer-implemented method includes determining a location of a mobile computing device using one or more of a plurality of data sources; communicating, by the mobile computing device, with another computing 
device as part of a two-way video chat session over a first network connection, the communicating including transmitting the location of the mobile computing device; displaying, as part of the two-way video chat session, real-time video from the other computing device; recording video using one or more 

However, the prior art of records fail to teach or suggest individually or in combination:
Apparatus for enabling local data storage on an edge computing-based distributed network, said apparatus comprising: a central server comprising a processor, the processor in communication with a non-transitory memory, the processor for retrieving executable instructions from the non-transitory-memory, and the processor being configured to execute computer-executable instructions for: tracking a principle location of a client, said principle location of the client being co-located with a remote communications hub; responsively packaging a current reckoning of information associated with the client into a digital package for transmission from the central server to the remote communications hub co-located with the principle location of the client; monitoring for future natural-disasters; receiving an electronic communication indicating that a natural-disaster is predicted to occur within a threshold distance of the remote communications hub and within a threshold amount of time in the future; and in response to receiving the electronic communication, transmitting said digital package to the remote communications hub for secure storage thereat and; the remote communication hub being configured to receive the digital package and securely store the digital package prior to an expiry of the threshold amount of time.

Dependent claims 2-8 further limits allowed independent claim 1; therefore, they are also allowed.

Accordingly, claims 1-8 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449